Crew III, J.
Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered December 14, 1994, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
*781Defendant challenges the adequacy of his plea allocution contending that it was not intelligently and knowingly made, and that he did not comprehend the possibility of a fine. Inasmuch as defendant did not move to withdraw his plea or to vacate his judgment of conviction, these issues, raised for the first time on this appeal, have not been preserved for appellate review (see, People v Brandon, 213 AD2d 902; People v Aloisi, 177 AD2d 491). Moreover, a review of the plea allocution demonstrates that defendant was carefully and fully advised of his rights by County Court, intelligently waived those rights, including the right of appeal, and knowingly pleaded guilty.
Similarly without merit are defendant’s contentions that his attorney was less than effective and that his sentence was excessive. Given the strong case against him and the four prior driving while intoxicated convictions, two as felonies, defendant’s attorney procured an eminently favorable plea bargain, thus limiting defendant’s sentence exposure. Under the circumstances, we are of the opinion that defendant was represented in a competent and meaningful manner (see, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 146). Moreover, the bargained-for sentence was significantly less than defendant’s maximum exposure, and in light of his past criminal history it clearly cannot be described as excessive. We have reviewed defendant’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.